Order entered November 13, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01340-CV

                         IN THE INTEREST OF A.E., A CHILD

                    On Appeal from the 304th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 13-186-W

                                        ORDER
       We GRANT appellant’s November 7, 2014 motion for extension of time to file brief and

ORDER the brief be filed no later than December 17, 2014. Because this is an accelerated

appeal in a parental termination case, no further extensions will be granted absent exigent

circumstances.


                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE